William B. Brown, J.,
concurring. Since appellant’s interior parcel is landlocked, the threshold inquiry is whether a variance should have been granted for the lot located on West 166th Street. Granting of the variance is a prerequisite for consideration of the special permit for the interior parcel.
The West 166th Street lot is 40 feet wide. Single-family homes lie on either side of the lot. The area is zoned for single-family use. Appellant requested a variance to permit the construction of a private roadway as a permitted use of that lot. *644The roadway would be 24 feet wide, leaving eight feet between the edge of the road and each of the adjoining lots. Appellant’s witness William Jackman testified that at least 270 vehicle trips per day would be made using the private roadway. Given this factual foundation, I concur with the majority that the denial of the variance is supported by a preponderance of reliable, probative and substantial evidence.
First, the variance request failed to meet the condition for a variance contained in Section 329.03(b)2 of the Cleveland codified ordinance that the landowner show “practical difficulty or unnecessary hardship” in restricting use of the parcel to single-family use. Clearly, the dimensions of the lot allowed for such use. Nor did appellant demonstrate that denial of the variance would deprive it of substantial property rights, since single-family use of the parcel was still possible, or that the granting of the variance would not be contrary to the purpose and intent of the zoning code. The conversion of a single-family lot into a private roadway bearing 270 vehicle trips per day is a radical alteration of the character of the neighborhood and not in concert with the area classification.
Moving from the question of whether appellant offered sufficient evidence to comply with the municipal ordinance, we turn next to the question of the ordinance itself: whether the ordinance, insofar as it prohibits a specific use, is unconstitutional. The inquiry becomes whether the ordinance “in proscribing a landowner’s proposed use of his land, has any reasonable relationship to the legitimate exercise of police power by the municipality.” Mobil Oil Corp. v. Rocky River (1974), 38 Ohio St. 2d 23. The record here supports a conclusion that the variance denial, and the application of a single-family use *645classification to the subject parcel, bears a substantial relationship to the public health and safety.
Testimony was presented that automobiles would be passing within sixteen feet of the bedroom windows of the adjacent landowners. Traffic would be increased significantly on West 166th Street, which itself is only 26 feet wide. Clearly, the increased noise to the adjacent landowners, the enlarged safety hazard to area children and the alteration of the character of the residential neighborhood surrounding the lot all support the reasonable relationship of the ordinance to the public health and safety.
Appellant complains that denial of the variance effectively landlocks the interior parcel. It should be emphasized that such a situation is of appellant’s own making. Appellant’s principals previously owned land directly to the west of the interior parcel, which fronted on Rocky River Drive. That land was sold without reserving an easement. That resulted in a self-created hardship from which appellant has no reason to expect relief by the conversion of a single-family lot into a roadway.
Given the disposition of the variance request, the special permit should also be denied, since it was predicated upon obtaining access to the interior parcel.

 “(b) Limitation of Variance Powers. Such variance shall be limited to specific cases where:
“(1) The practical difficulty or unnecessary hardship inheres in and is peculiar to the premises sought to be built upon or used because of physical size, shape or other characteristics of the premises or adjoining premises which differentiate it from other premises in the same district and create a difficulty or hardship caused by a strict application of the provisions of this Zoning Code not generally shared by other land or buildings in the same district;
“(2) Refusal of the variance appealed for will deprive the owner of substantial property rights; and
“(3) Granting of the variance appealed for will not be contrary to the purpose and intent of the provisions of this Zoning Code.”